DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 15 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No.10293455. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims are directed to same invention of using a stage to move against a retainer ring and determine distance moved to indicate retainer ring wear.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 11, is the retainer ring guide part of the top ring body or retainer ring?  Is the wear detector part of top ring or retainer ring?  The structural correlation of the ring, ring guide and wear detector as well as controller is unclear. 
Claim 15, is the push stage part of the top ring or retainer ring or pad? How is ring guide structurally related to push stage? Claim 15 is unclear in how the distance is measured.  Does the distance change between the guide and stage? Based on ring wear?   Detecting the wear on ring is completely unclear with regard to the guide and stage and the measured distance. What is the measured amount or the position compared to determine actual wear? There needs to be two data points to determine wear. The claims do not clearly describe how this is achieved.
Claim 16, the structural correlation of the ring guide/recess and ring is unclear.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 11-12, 16 is/are rejected under pre-AIA  35 U.S.C. 102a2 as being anticipated by Heidrich-2005/0037690.
Heidrich discloses claim 11. (New) A polishing apparatus comprising: a top ring body 200/206 configured to press a substrate 210 against a polishing surface 22; a retainer ring 212 having a ring member 222 configured to press the polishing surface; a retainer ring guide (part of pad 22) which is brought to into contact with a lower surface of the ring member 222; and a retainer ring wear detector 232 configured to detect wear of the ring member when the retainer ring guide pad surface 22 is in contact with the lower surface of the ring member 222.  
12. (New) The polishing apparatus according to claim 11, further comprising: a controller [0020] configured to issue a signal to indicate that the ring member should be replaced when an amount of wear of the ring member reaches a predetermined value.  
16. (New) The polishing apparatus according to claim 11, wherein the retainer ring guide surface of pad 22 has a recess when ring pressed against it formed at its upper end surface, and a lower portion of the ring member can be fitted into the recess when pressed down.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 13,14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heidrich-2005/0037690 in view of Kajiwara-6558232.
	Heidrich discloses the invention, as detailed above, but does not specifically disclose that the pressure of carrier/top ring/substrate is changed or controlled based on wear of ring member as claimed in claims 13,14. 
	However, Kajiwara teaches a top ring 320 for pressing a wafer 230 against a pad 226, the top ring have a retainer ring 321/322 and a controller configured to change a pressing force applied to the substrate (claim 13) and ring (claim 14) according to an amount of wear of the ring member (col 19, lines 34-53). Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made to provide the polishing apparatus of Heidrich with a controller to adjust pressure of the ring and wafer, based on retaining ring wear, as taught by Kajiwara, in order to maintain desired and constant pressure on the wafer and ring against pad as the ring wears down to achieve more uniformly and consistently polished wafers.
Allowable Subject Matter
Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

	PRIOR ART
The prior art not relied upon in the rejection is cited because the references show similar devices to detect retainer ring wear.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488.  The examiner can normally be reached on Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






EM
May 21, 2021
/EILEEN P MORGAN/Primary Examiner, Art Unit 3723